Upon a former appeal of this case, and in the record of same, there was presented by the appellant, the Ft. Worth  Denver City Railway Company, an assignment based upon the following requested special instruction, refused by the trial court: "Gentlemen of the Jury: You are charged that if you believe and find from the evidence in this case that the employés of defendant exercised that decree of care, as the same is defined in the court's main charge (as defined in reference to the acts or omissions, if any, of defendant's employés), in announcing what doors or vestibules of said cars and train that plaintiff's said wife and passengers should alight from, if you find they did so, and in opening a sufficient number of said doors and vestibules for plaintiff's wife to alight from, if they did so, and in stopping said train at Claude a reasonable length of time to allow plaintiff's wife to get off of it, if you find they did so, then under such circumstances you will find a verdict for defendant company, although you may believe plaintiff's wife sustained the injuries as alleged by plaintiff." This charge is an affirmative presentation of what is termed as the negative side of the issue with reference to matters of exculpability of the defendant. It is noted that the reversal of this cause upon the former hearing was in reality based upon another requested instruction which was refused by the court, which was an affirmative presentation of an independent fact and inference therefrom, constituting a warning to her not to jump from the train, presenting an independent substantive defense, the refusal of which this court concluded there was positive error, and which has always been the law, of course; that is, where there is an independent, substantive, defensive issue arising upon the facts in any case and properly presented, often in negligence cases, where contributory negligence is requested. For example, a failure to pursue a safer course under circumstances where a more dangerous course of conduct is manifested by the plaintiff, and which proximately contributes to his injury, or intoxication by the plaintiff, on account of which he fails to exercise ordinary care, and as a result of which there is a proximate contribution to his injury, and, as in this case, upon a former appeal where the facts presented the issue of a warning by another passenger to the woman, who nevertheless jumped from a moving train, and the issue was ignored by the trial judge, the former illustrations of some one fact or combinations of facts suggestive of an appropriate presentation of substantive defense in behalf of the defendant.
This is different in a sense from the cases where the defendant presents a fact or a combination of facts to prove that instead of being guilty of negligence he in reality exercised ordinary care, and the writer confesses that he has been impatient with the doctrine relative to an affirmative presentation of the negative side of the case often arising where negligence is presented to the jury in a court's main charge; that is to say, if the defendant is charged with negligence relative to the presentation of a certain issue, based upon the defendant's acts or omissions, and a request is made by the latter to the trial court to present affirmatively that he in reality exercised ordinary care (this has heretofore presented to my mind quite a strained construction upon the part of the higher courts as to the consequences of an omission of a trial court, causing retrials, where error, if committed, had been entirely harmless), a jury is charged if you find negligence and it is the proximate cause of the injury, to find for the plaintiff. The defendant requests a charge, if you find that the defendant exercised ordinary care with reference to the matters complained of, to find for the defendant. That has seemed to me to be tantamount to saying that if a trial court were to request a jury that, if you find that a man was sitting upon a box at a certain time and at a certain place, certain results would follow in favor of this *Page 974 
plaintiff, to then request that if you find that said individual was not sitting upon a certain box at a certain time to find for the defendant was rather absurd to say that it is reversible error, and placed a premium upon the ignorance and understanding of jurors, and was in reality a fictitious rule, if it existed, and carried too far the results of omission of the trial court, and placed too much stress upon same, and adding to the reversal of causes upon such grounds.
Where a case is presented and plaintiff attempts to prove acts of negligence, and the defendant does not affirmatively attempt to prove affirmative acts manifested by him, exhibiting ordinary care, but relying merely upon the weakness of defendant's proof of negligence and not upon any affirmative presentation of testimony showing that he exercised ordinary care, I am in doubt whether the Supreme Court in that kind of a case has ever held that a denial of a requested instruction constituted error, and this is where the writer has not sufficiently grasped the subject; but where the defendant presents specific testimony that he exercised ordinary care, as in this case, relative to the acts charged, and presents an affirmative requested instruction with reference to ordinary care upon his side of the case, based upon his testimony, as any other substantive defense, either upon an isolated or a combination of facts presented in a record, may be an entirely different question; and, as to the presentation of such an issue, the Supreme Court, in the case of Yellow Pine Oil Co. v. Noble, 101 Tex. 125, 105 S.W. 318, has extended the doctrine to a considerable limit, as the general charge in that case, in a general way, presented the same defense, based upon the affirmative presentation of the issue for the defendant, which, however, it having been pronounced by the Supreme Court, I am not in the slightest either criticising or condemning. My reference to this matter is that the specially requested instruction upon the former appeal in this case, set out by me, should have been noticed in the opinion of this court, at least to the extent of a direction to the trial court that it would be better to give such charges than to refuse them. It had no effect, it is true, with reference to the reversal of this cause upon this appeal, for the reason that this case is specifically reversed upon the presentation of independent defenses, brought forward and presented in this record by the defendant under its assignments specifically pleaded and presented and which were not in the former appeal of this case. The presentation of the requested instruction, which I copy, on the proposition of ordinary care by the defendant, and in the former appeal of this cause, as stated, and refused by the trial court, was regarded in the nature of harmless error and in a sense a wrong doctrine, and with reference to which the writer desires to say that he was in error and heartily agrees with the opinion of the Chief Justice in commenting upon a similar charge, much more extended, however, presented in this record; the cause, however, specifically reversed upon other grounds.